*128In a petition for rehearing—
JUDGE PRYOR
rendered the eollowing response :
Conceding all that is said by counsel as to the right of the husband and wife in the year 1830, when the marriage took place, in 1843 they sold the absolute estate. It may have been void as to the wife, either by reason of its being executory or by a defective acknowledgment, still the cause of action would have accrued to the wife but for her disability. The attempt to sell, and the possession is taken under her title, and held for thirty years, and there is no reason for allowing a recovery, except on the idea that she was afeme covert when she did sell. If the disability does not apply to the accural of the cause of action, but is used to protect those who are laboring under such disabilities, then the thirty year statute amounts to nothing. All the response the party suing has to make to a plea of the statute is, that the cause of action did not accrue, because she was a feme covert or an infant.
It is not that the wife is the remainderman or reversioner in this case that protects her, but it is because she was a feme covert when the sale was made, and to adopt the views of counsel would be to subvert the very purpose of the statute. No cause of action accrue to the remainderman or reversioner until the particular estate is terminated, whether under disability or sui juris, but this thirty years statute was enacted to prevent those from recovering realty that had been sold- by them or held against them for thirty years on the ground that they were infants or feme coverts.
This is a highly equitable and beneficent statute, and *129instead of being iniquitous, the construction passed upon it protects those the law maker designed to protect. Can there be any hardship in saying to the feme covert or the infant that after thirty years possession under a sale made by yon, the purchaser shall not be disturbed for the reason that yon were under such a disability when you sold- as made your contract void.
The purchaser has parted with his money, and feeling secure in his possession and title after the lapse of half a century, is told that some remote vendor, who sold thirty-five years before suit brought, was unable to-make sale because laboring under the disability of coverture.
The construction given the statute in Medlock v.. Suter was fully considered, and the opinion in that case gives the statute a practical application and sustains a wise and judicious Legislature.
Petition overruled.